DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 10-13, filed 13 May 2022, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stack (US 2016/0038069 A1).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim describes “a number of moisture distribution image photographing apparatuses” and “the moisture distribution image photographing apparatus is one of the moisture distribution image photographing apparatuses.” However, it is not clear which of the number of moisture distribution image photographing apparatuses “the moisture distribution image photographing apparatus” refers to. Furthermore, the limitation of “the moisture distribution image photographing apparatus is one of the moisture distribution image photographing apparatuses” appears to be redundant.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-19, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2006/0043544 A1) in view of Stack (US 2016/0038069 A1) and further in view of Oe et al. (US 2012/0327207 A1).
Regarding claim 1, Tsukamoto discloses an apparatus comprising: a substrate; (Paragraph 0127, imaging device having a substrate)	an image sensor mounted on the substrate; (Paragraph 0127, camera module mounted on the substrate)	and a lens collecting incident light on the image sensor, (Paragraph 0127, lens focusing incident light for the camera module)	wherein the substrate comprises a circuit module for driving the image sensor and processing an image obtained through the image sensor, (Paragraph 0127, digital signal processor for control of the imaging device and converting output signal of the image device)	Tsukamoto does not clearly disclose a frame comprising an inner surface configured to face a subject; a substrate mounted to the frame; an image sensor mounted on the substrate, in an area of the inner surface of the frame, the area being opposite to a region of the subject; and a light source disposed adjacent to the image sensor, in the area of the inner surface that is opposite to the region of the subject.	Stack discloses a headset hood that holds various components including a LED light source and a camera inside pointed at a subject’s head (Figure 1B).
Stack’s subject worn headset hood that holds various components including a LED light source and camera would have been recognized by one of ordinary skill in the art to be applicable to the substrate with a camera and processor of Tsukamoto and the results would have been predictable in a subject worn headset hood that contains various components including a LED light source and a substrate with a camera and processor. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Tsukamoto in view of Stack does not clearly disclose where a moisture information is to be obtained and the image sensor comprises a moisture sensor array having a main absorption wavelength band of 1450 ± 50 nm or 1920 ± 50 nm.
	Oe discloses analyzing moisture changes of skin using body part images from a near-infrared camera that can capture images of wavelengths between 800 nm to 2500 nm including absorption characteristics of water at around 1460 and 1920 nm (Paragraph 0046).	Tsukamoto in view of Stack discloses a headset hood having a camera that obtains images which differed from the claimed apparatus by substitution of a moisture sensor array having a main absorption wavelength band of 1450 ± 50 nm or 1920 ± 50 nm. Oe discloses the substituted camera that captures images at various wavelengths including around 1460 and 1920 nm. As a result, both functions were known in the art to enable a person of ordinary skill in the art to capture images with a camera. Tsukamoto in view of Stack’s camera module could have been substituted with Oe’s near infrared camera and the results would have been predictable, resulting in a near infrared camera mounted on a substrate held in a headset hood that captures images of a range of wavelengths including those around 1460 and 1920 nm. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Oe discloses wherein a moisture distribution image is obtained through the image sensor, (Paragraph 0046, near-infrared camera captures images at various wavelengths)	and the circuit module comprises a communication module for transmitting the moisture distribution image to the outside of the apparatus (Paragraph 0095, wired or wireless communication of images to a device in a distant place).
Regarding claim 3, Oe discloses a band pass filter for blocking visible light (Paragraph 0056, band-pass filter only allows near-infrared wavelengths to be captured).
Regarding claim 4, Oe discloses a communication module configured to transmit a moisture distribution image to the outside of the moisture distribution image photographing apparatus, (Paragraph 0095, communicating images to a device in a distant place)	wherein the communication module is connected to the circuit module (Paragraph 0095, wired communication with the device using a LAN cable).
Regarding claim 5, Tsukamoto discloses a skin care apparatus having a moisture distribution image photographing function, the skin care apparatus comprising: a substrate, (Paragraph 0127, imaging device having a substrate)	an image sensor mounted on the substrate, (Paragraph 0127, camera module mounted on the substrate)	and a lens collecting incident light on the image sensor, (Paragraph 0127, lens focusing incident light for the camera module)	wherein the substrate comprises: a circuit module for driving the image sensor and processing a moisture distribution image obtained through the image sensor (Paragraph 0127, digital signal processor for control of the imaging device and converting output signal of the image device).	Tsukamoto does not clearly disclose a frame comprising an inner surface configured to face a subject; an image sensor mounted on the substrate, in an area of the inner surface of the frame, the area being opposite to a region of the subject from where a moisture information is to be obtained, and a light source disposed adjacent to the image sensor, in the area of the inner surface that is opposite to the region of the subject.	Stack discloses a headset hood that holds various components including a LED light source and a camera inside pointed at a subject’s head (Figure 1B).
Stack’s subject worn headset hood that holds various components including a LED light source and camera would have been recognized by one of ordinary skill in the art to be applicable to the substrate with a camera and processor of Tsukamoto and the results would have been predictable in a subject worn headset hood that contains various components including a LED light source and a substrate with a camera and processor. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Tsukamoto in view of Stack does not clearly disclose a moisture distribution image photographing apparatus mounted on the frame, and wherein the image sensor comprises a moisture sensor array having a main absorption wavelength band of 1450 ± 50 nm or 1920 ± 50 nm.	Oe discloses a lighting device with a housing that holds light sources and an image capturing unit such as a near-infrared camera that can capture images of wavelengths between 800 nm to 2500 nm including absorption characteristics of water at around 1460 and 1920 nm for analyzing moisture changes of skin using the images (Paragraph 0046).	Tsukamoto in view of Stack discloses a headset hood having a camera that obtains images which differed from the claimed apparatus by substitution a moisture sensor array having a main absorption wavelength band of 1450 ± 50 nm or 1920 ± 50 nm. Oe discloses the substituted camera that captures images at various wavelengths including around 1460 and 1920 nm. As a result, both functions were known in the art to enable a person of ordinary skill in the art to capture images with a camera. Tsukamoto in view of Stack’s camera module could have been substituted with Oe’s near infrared camera and the results would have been predictable, resulting in a near infrared camera mounted on a substrate in a headset hood that captures images of a range of wavelengths including those around 1460 and 1920 nm. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 6 and 18, similar reasoning as discussed in claim 2 is applied.
Regarding claims 7 and 19, similar reasoning as discussed in claim 3 is applied.
Regarding claim 9, Oe discloses wherein a color camera module or a black and white camera module is further mounted on the frame (Paragraph 0079, visible light camera).
Regarding claim 11, Oe discloses wherein a light emitting diode (LED) is further provided to the frame (Paragraph 0072, LED light source).
Regarding claim 12, Oe discloses wherein the frame comprises a light emitting diode (LED) mask (Paragraph 0064, the device has a hollow dome to accommodate a user’s face to emit light which can be from a LED light source, paragraph 0072).
Regarding claim 13, Oe discloses wherein the frame is provided with a plurality of light sources, and a number of moisture distribution image photographing apparatuses mounted on the frame is equal to a number of the plurality of light sources, the light source is one of the plurality of light sources; and the moisture distribution image photographing apparatus is one of the moisture distribution image photographing apparatuses (Paragraph 0010, two light sources and two cameras, paragraph 0079).
Regarding claim 14, Tsukamoto in view of Oe discloses a skin care system comprising: the skin care apparatus of claim 5, the skin care apparatus having the moisture distribution image photographing function with respect to the subject; (See rejection of claim 5)	and an external device having a display region for displaying the moisture distribution image transmitted from the skin care apparatus (Paragraph 0059, external image analysis device that displays results of skin analysis).
Regarding claim 15, Oe discloses wherein the skin care apparatus and the external device are connected to each other by a wire or wirelessly (Paragraph 0095, wired or wireless communication).
Regarding claim 16, Oe discloses wherein the external device comprises an electronic device comprising a display panel for displaying the moisture distribution image transmitted from the skin care apparatus to be viewed by a user (Paragraph 0109, output unit of the image analysis device is a display).
Regarding claim 17, Oe discloses wherein the external device comprises an algorithm configured to synthesize the moisture distribution image of the subject obtained through the skin care apparatus and a black and white image or a color image of the subject (Paragraph 0116, analyzing images of user faces and generating a pseudo-color image for display based on the analysis).
Regarding claim 21, similar reasoning as discussed in claim 9 is applied.
Regarding claim 23, similar reasoning as discussed in claim 11 is applied.
Regarding claim 24, similar reasoning as discussed in claim 12 is applied.
Regarding claim 25, similar reasoning as discussed in claim 13 is applied.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2006/0043544 A1) in view of Stack (US 2016/0038069 A1) in view of Oe et al. (US 2012/0327207 A1) and further in view of Trail (US 2019/0012540 A1).
Regarding claim 8, Tsukamoto in view of Stack and further in view of Oe discloses all limitations as discussed in claim 5.	Tsukamoto in view of Stack and further in view of Oe does not clearly disclose wherein the light source is configured to emit only infrared light in a short wavelength infrared ray band.	Trail discloses light sources that can emit light in various wavelength bands including a short-wavelength infrared band (Paragraph 0021).	Tsukamoto in view of Stack and further in view of Oe discloses a headset hood with light sources which differed from the claimed apparatus by substitution of a light source configured to emit only infrared light in a short wavelength infrared ray band. Trail discloses the substituted light source that can emit light in the short-wavelength infrared band. As a result, both functions were known in the art to enable a person of ordinary skill in the art to provide light sources that emit light. Tsukamoto in view of Stack and further in view of Oe’s light sources in a headset hood could have been substituted with the light sources that can emit light at various wavelength bands including a short-wavelength infrared band and the results would have been predictable, resulting in a headset hood having light sources that emit light in a short-wavelength infrared band. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 20, similar reasoning as discussed in claim 8 is applied.
Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2006/0043544 A1) in view of Stack (US 2016/0038069 A1) in view of Oe et al. (US 2012/0327207 A1) and further in view of Anzue et al. (US 2015/0154439 A1).
Regarding claim 10, Tsukamoto in view of Stack and further in view of Oe discloses all limitations as discussed in claim 5.	Tsukamoto in view of Stack and further in view of Oe does not clearly disclose wherein the frame comprises a display region for displaying the moisture distribution image obtained through the moisture distribution image photographing apparatus.	Anzue discloses a device with a housing with a display for displaying facial images of a user (Paragraph 0042).	Anzue’s display on a device with a housing for displaying facial images of a user would have been recognized by one of ordinary skill in the art to be applicable to the headset hood for capturing images of body parts of a user including face for measuring moisture of Tsukamoto in view of Stack and further in view of Oe and the results would have been predictable in a headset hood with a display that display images of body parts including a face captured to measure moisture. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 22, similar reasoning as discussed in claim 10 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Najafi Shoushtari et al. (US 10,698,481 B1) discloses a head mounted display with cameras and light sources mounted positioned at the sides of a user’s face.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613